NO. 07-02-0439-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 SEPTEMBER 3, 2003

                         ______________________________


                        SHANON LEE THOMAS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE COUNTY COURT OF ARMSTRONG COUNTY;

                    NO. 2538; HONORABLE HUGH REED, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


      In presenting one question of law for our decision, appellant Shanon Lee Thomas

contends his conviction of the Class C Misdemeanor offense of speeding must be

reversed. His complaint and challenge are based upon the State’s failure to file a formal



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
complaint before trial de novo in the County Court of Armstrong County. Disagreeing that

reversal is required, we affirm the judgment of the trial court.


       The underlying facts and the procedural history of this case are undisputed. On

December 24, 2001, appellant was driving on a public highway in Armstrong County when

he was stopped by a Department of Public Safety Trooper. As a result of the stop, the

trooper issued a citation, charging that appellant was driving 95 miles per hour in an area

with a posted speed limit of 70 miles per hour.


      In the justice court, appellant appeared by counsel, who filed a written nolo

contendere plea. Contemporaneously with the plea, counsel filed an appeal bond seeking

appeal to the Armstrong County Court. When the case was called for trial in the county

court, appellant unsuccessfully sought dismissal of the prosecution on the basis that the

State had never filed a complaint or information meeting the requirements of article 45.019

of the Code of Criminal Procedure (the Code). At trial, the only testimony produced was

that of the trooper. At the conclusion of the bench trial, appellant was assessed a fine of

$200 and court costs.


      In support of his sole point of error, appellant initially cites article 27.14(d) of the

Code. That article provides that for a misdemeanor offense for which the maximum

punishment is a fine, written notice of an offense “serves as a complaint to which the

defendant may plead ‘guilty,’ ‘not guilty,’ or ‘nolo contendere.’” However, the article goes

on to provide that if the defendant pleads not guilty, “a complaint shall be filed that


                                             2
conforms to the requirements of Chapter 45 of this Code, and that complaint serves as an

original complaint.” Tex. Code Crim. Proc. Ann. art. 27.14(d) (Vernon Pamph. 2003).

Appellant argues that because of his not guilty plea in the county court, the requirement of

a complaint meeting the requirements of Chapter 45 became operative. In responding, the

State concedes that the county court erred in proceeding to trial without a complaint

meeting Chapter 45 requirements, but it contends the error was harmless


         In support of his proposition that reversal is required, appellant cites two cases,

namely, State v. Campbell, 820 S.W.2d 44 (Tex.App.–Austin 1991, pet. ref’d), and State

v. Shaw, 822 S.W.2d 807 (Tex.App.–Austin 1992, no pet.). That reliance requires a

discussion of the two cases. In each case, the State was appealing a dismissal by the

county court at law of a speeding charge upon which the appellant had been found guilty

in the justice court. In Campbell, the county court at law had reversed and dismissed the

cause because of perceived deficiencies in the justice court’s judgment. In reversing that

dismissal, the appellate court held that when Campbell appealed the justice court judgment

against him, he “stood before the county court at law as if the prosecution began in that

court, unaffected by what might have happened in the justice court.” Thus, the justice court

judgment was a nullity and any deficiencies in that judgment did not matter. 820 S.W.2d

at 45.


         In Shaw, the defendant moved for dismissal of the de novo trial in the county court

at law on the basis that no complaint meeting the requisites of the progenitor of present



                                              3
Chapter 45 of the Code2 had been filed in the justice court at the time the defendant pled

nolo contendere in that court. The appellate court reversed the dismissal because

“appellee (the defendant) pleaded no contest, the requirement that a formal complaint was

never triggered . . .” 822 S.W.2d at 809.3 Thus, the Shaw court’s relevant holding here

was that the procedure concerning the necessity for a complaint in the justice court carried

forward to the trial de novo in the county court. Neither of these decisions support

appellant’s argument and indeed militate against it.


       We agree with the interpretation given the statute by the Austin court. By filing his

nolo contendere plea, appellant obviated the necessity for the filing of a formal complaint

by the State. Therefore, under this record, there is no reversible error.


      Accordingly, the judgment of the trial court is affirmed.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.




       2
           Tex. Code Crim. Proc. Ann. art. 44.01(a)(1) (Vernon Supp. 1977).
       3
           But see, Tex. Atty Gen.Op. JM-869 (1988).

                                             4